Citation Nr: 0719666	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-05 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hiatal hernia with gastric reflux.

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to service connection for a neurologic 
disorder of the bilateral lower extremities, to include 
peripheral neuropathy, claimed as secondary to exposure to 
herbicides.

4.  Entitlement to service connection for prostatitis.

5.  Entitlement to service connection for phleboliths.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for a bilateral eye 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to April 
1950, from November 1950 to September 1951, and from January 
1955 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2004 and 
September 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas, which 
denied entitlement to the benefits currently sought on 
appeal.

Four separate service connection issues were certified on 
appeal, listed as bilateral leg condition, bilateral foot 
condition, neurological condition, and peripheral neuropathy.  
Based on correspondence from the veteran dated in November 
2004, it is evident to the Board that the veteran is seeking 
service connection mainly for a neurologic disorder affecting 
his lower extremities.  Therefore, the issues have been 
combined and restylized above to reflect the intent of the 
veteran.

The issue of entitlement to service connection for 
prostatitis is REMANDED via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required.




FINDINGS OF FACT

1.  The veteran has a small, sliding hiatal hernia with 
gastric reflux to the mid esophagus level. 

2.  The evidence does not show that the veteran's hiatal 
hernia with gastric reflux results in dysphagia, pyrosis, and 
regurgitation, with associated substernal or arm or shoulder 
pain, or symptoms of pain, vomiting, material weight loss, 
and hematemesis or melena with anemia.

3.  The veteran has small, external hemorrhoids that are not 
thrombotic.  

4.  The evidence does not show large irreducible hemorrhoids, 
persistent bleeding with anemia, fissures, anal or rectal 
stricture, anorectal fistula, sphincter impairment, or rectal 
prolapse.  

5.  Peripheral neuropathy of the bilateral lower extremities 
was first manifested many years after the veteran's service.

6.  A current diagnosis of phleboliths is not demonstrated by 
the record.

7.  The veteran's sensorineural hearing loss was first 
manifested many years after service and has not been 
medically related to his service.  

8.  A current diagnosis of an eye disability apart from 
refractive error is not demonstrated by the record.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hiatal hernia with gastric reflux are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7346 
(2006).

2.  The criteria for a compensable rating for hemorrhoids are 
not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.114, Diagnostic Code 7336 (2006).

3.  Peripheral neuropathy of the bilateral lower extremities 
was not incurred or aggravated in the veteran's active duty 
service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

4.  Phleboliths were not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

5.  Sensorineural hearing loss was not incurred or aggravated 
in the veteran's active duty service; nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

6.  An eye disability was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2005, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection and for higher disability 
ratings.  The notice include which information and evidence 
that VA would seek to provide and which information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  Because the service 
connection claims are denied, any question as to the 
appropriate disability rating or effective date for those 
issues is moot, and there can be no failure to notify 
prejudice to the veteran.  As a final matter, although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated the claims based on all 
the evidence in December 2005, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims, and medical 
opinions have been sought where necessary.

Disability Evaluations

The veteran seeks higher ratings for two of his service-
connected disabilities.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Hiatal Hernia with Gastric Reflux

The veteran's hiatal hernia disability is currently rated as 
10 percent disabling under the applicable criteria.  The next 
higher rating, a 30 percent evaluation, is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  The maximum 60 percent rating is warranted for 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, DC 7346 (2006).

The veteran has undergone two VA examinations during the 
course of the appeal specifically regarding the severity of 
his service-connected disability.  In October 2003, the 
veteran presented with complaints of increasing symptoms of 
heart burn and reflux.  Although he reported experiencing 
angina, or chest pain, this was attributed to his heart 
disease, and not to his gastrointestinal (GI) disability.  An 
upper GI scan was performed in November 2003 and demonstrated 
a slightly sluggish muscle response, but otherwise no defect 
in swallowing and no evidence of hiatal hernia were present.  
Reflux was noted to the mid esophagus. 

In March 2005, the veteran was again examined.  At that time, 
he denied all symptoms associated with disability, to include 
dysphagia, pyrosis, hematemesis, melena, reflux, 
regurgitation, or vomiting.  He denied using any medication 
for the disability.  An upper GI scan again showed reflux to 
the mid esophagus.  It also demonstrated a small, sliding 
hiatal hernia.  

Of the treatment records associated with the claims file 
since the veteran's September 2003 claim, none are for 
treatment of his service-connected hiatal hernia.  The 
examinations noted above do not show symptoms commensurate 
with the higher ratings.  While he does have reflux, the 
evidence does not confirm other associated symptoms that 
demonstrate an impairment of health not compensated by his 
current 10 percent rating.  The preponderance of the evidence 
is found to be against the veteran's claim; therefore, the 
benefit of the doubt provision does not apply.  A rating in 
excess of 10 percent is not warranted.

Hemorrhoids 

The veteran contends that the initial operation in service to 
remove hemorrhoids has caused lasting damage to his bowel, 
resulting in having to take extra precautions after bowel 
movements.  The disability is currently rated noncompensable. 

A 10 percent rating for hemorrhoids under DC 7336 
contemplates external or internal hemorrhoids that are large 
or thrombotic, irreducible, with excessive redundant tissue, 
and evidencing frequent recurrences.  38 C.F.R. § 4.114 (a), 
DC 7336.  The maximum rating (20 percent) is warranted when 
there is persistent bleeding and with secondary anemia, or 
when there are hemorrhoids with fissures.  Id.  

In conjunction with his claim for an increase in March 2005, 
the veteran underwent a VA examination in August 2005.  He 
presented with complaints of pain, burning, and itching, as 
well as difficulty passing stool.  Although he had a history 
of thrombosis, there had been no recurrence.  Upon objective 
examination, the veteran was noted to have small external 
hemorrhoids that were not thrombotic.  There was no evidence 
of bleeding and fissures were not present.  Also specifically 
not found on exam were anal or rectal stricture, anorectal 
fistula, sphincter impairment, or rectal prolapse.  The 
veteran's stool was guaic negative.  The outpatient clinical 
records do not show complaint or treatment for hemorrhoids.

While the Board is sympathetic to the veteran and the pain 
and discomfort he experiences due to his service-connected 
disability, it finds that there is no objective medical 
evidence of large, irreducible, thrombotic hemorrhoids, or 
other symptoms such as anemia or anal fissures during the 
appeal period to warrant a compensable rating.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  

Service Connection

The veteran seeks service connection for a number of 
disorders, which he contends initially manifested in service.  
In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Each issue is 
discussed in turn below.

Neurologic Disorder of the Lower Extremities

The veteran has consistently referred to a "neurological 
disorder" that affects his "legs and feet" throughout the 
appeal. He contends that it is solely due to his exposure to 
herbicides while stationed in Vietnam.  The clinical evidence 
demonstrates a current diagnosis of peripheral neuropathy of 
the veteran's bilateral lower extremities; therefore, this is 
considered the disability at issue.  

The veteran's personnel records confirm that he did, in fact, 
serve in the Republic of Vietnam.  See DD Form 214, with 
separation dated in July 1970, indicating the veteran's place 
of entry into active service as Dong-Ba-Thin, Vietnam.  He, 
therefore, shall be presumed to have been exposed to an 
herbicide agent.  See 38 U.S.C.A. § 1116(f).  

Accordingly, certain diseases, to include acute and subacute 
peripheral neuropathy, shall be service-connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. 
§ 3.309(e).

In this case, the veteran's exact dates of service in 
Vietnam, and therefore his last date of exposure to 
herbicides, is unknown.  However, what is known is that when 
he retired from service in February 1974, his last duty 
station was in Germany.  See DD Form 214, with retirement 
dated in February 1974.  Presuming for the sake of this 
decision, then, that his last exposure to herbicides was 
prior to February 1974, a diagnosis of peripheral neuropathy 
would have to have become manifest in 1974 and resolve by 
1976.  Post-service treatment records show the first 
documented diagnosis of peripheral neuropathy to be in 
October 2001.  This far exceeds the parameters of the 
presumption.  The veteran does not contend, nor do the 
service medical records confirm, an event or injury in 
service to which this disability could be related. Because 
the requirements for application of the presumption have not 
been met, and service incurrence is not otherwise shown, 
service connection for peripheral neuropathy must be denied.

Phleboliths

The veteran contends that the phleboliths found on 
examination during service could have led to his heart 
surgery in March 1992.  Service medical records are negative 
for a finding of phleboliths; however, the veteran has 
submitted a private upper gastrointestinal study report dated 
in March 1973, which falls within his period of active duty, 
that showed several phleboliths in the pelvis.  

Phleboliths are calcific deposits in a venous wall, commonly 
seen on an abdominal radiograph in the pelvis.  See Stedman's 
Medical Dictionary, 27th Ed., 1368-69, 
(c) 2000.  As such, they are a diagnostic finding rather than a 
disability unto themselves.  Regardless, the current medical 
evidence does not show the presence of such phleboliths.  Nor 
does it show any relation between the veteran's 1973 
phleboliths and his heart disease.  Although he believes that 
the two are related, such assertions are afforded no 
probative weight because the evidence does not show that the 
veteran possesses specialized medical training and knowledge; 
therefore, he is not competent to render such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2006).  Here, the current 
medical evidence does not establish the presence of 
phleboliths.  Nor does it indicate that there may be an 
association between the veteran's past phleboliths and his 
current heart disease.  Thus, an opinion has not been sought. 

In sum, there is no current diagnosis of a pathology 
manifested by phleboliths that can be linked to the veteran's 
military service.  The Court has specifically disallowed 
service connection where there is no present disability:  
"[c]ongress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim [for 
service connection]."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).   As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.  Service connection for phleboliths 
is not warranted.

Hearing loss

The veteran contends that although his military occupational 
specialty was as a  clerk, he had to go into the field and 
was exposed to the firing of Howitzer artillery in the Army.  
He also contends that he was exposed to excessive noise on 
the flight line while in the Air Force.  VA examination in 
January 2004 confirms a diagnosis of bilateral high frequency 
sensorineural hearing loss.  

Service medical records are negative for complaint or 
treatment of hearing loss.  Over the long course of the 
veteran's service, his hearing was evaluated multiple times.  
For example, on twelve occasions from January 1949 to 
November 1971, he scored a 15 out of 15 on the then-
applicable whispered voice test.  In November 1972, 
audiometric examination was conducted, revealing hearing 
acuity between 5 and 20 decibels.  The veteran's February 
1974 retirement physical revealed acuity between 15 and 20 
decibels.  The threshold for normal hearing is 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet.App. 155 (1993).  
Under this standard, the veteran's hearing was not impaired 
in service.  

Based on the veteran's reported history of noise exposure, he 
underwent a VA examination in January 2004 and an opinion was 
sought as to the etiology of any disorder diagnosed.  After 
reviewing the veteran's service medical records and the post-
service treatment, the physician opined that it would appear 
most likely that his current hearing loss occurred subsequent 
to separation and that its most likely etiology was 
presbycusis, or hearing loss associated with aging.  The 
physician explained that the veteran's current audiometric 
thresholds were quite compatible with his age.  Therefore, 
the physician concluded that the veteran's current hearing 
loss was not related to any noise exposure he had in service.  

This opinion is found credible, as it was rendered on the 
basis of the pertinent facts confirmed by the record.  The 
physician provided a reasonable basis for his conclusion.  It 
is also the sole medical opinion of record on the issue of 
etiology.  Absent evidence to the contrary, the Board is not 
in a position to further question this opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The preponderance of the 
evidence is found to be against the veteran's claim.  The 
benefit of the doubt provision does not apply.  Direct 
service connection is not warranted for hearing loss.

Alternatively, the nexus requirement may be satisfied by 
evidence that an organic disease of the nervous system, such 
as a sensorineural hearing loss, manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  In this case, however, the first 
documented finding of sensorineural hearing loss is in 
January 2004, more than 30 years after the veteran's 
separation from service.  Thus, the presumption is 
inapplicable.  Service connection is not warranted.

Eye disorder

It is unclear for what eye disorder the veteran is claiming 
service connection.  In his March 2004 notice of 
disagreement, he reported that the military gave him 
eyeglasses to correct his vision.  Service medical records do 
confirm that in August 1951, the veteran reported eye strain 
and was referred to the eye clinic.  Follow-up treatment is 
not of record.  In August 1972, the veteran reported to sick 
call with complaints of bright flashes in his right eye for 
five minutes.  No evidence of pathology was found; however, 
the veteran's visual acuity was measured at 20/30 in the 
right eye.  The following month, the veteran was issued 
prescription glasses to correct the refractive error.  The 
remainder of the service medical records, as well as the 
available post-service records, are negative for treatment of 
any eye disorder.  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes.  Thus, VA regulations 
specifically prohibit service connection for refractive 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  

In this case, a current diagnosis of an eye disability is not 
of record.  Nor was there an eye disease or injury noted in 
service.  Therefore, the preponderance of the evidence is 
against the claim, and service connection is not warranted. 

ORDER

Entitlement to a rating in excess of 10 percent for hiatal 
hernia with gastric reflux is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities is denied.

Entitlement to service connection for phleboliths is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a bilateral eye 
disorder is denied.




REMAND

A review of the veteran's service medical records reveals 
that he presented with genitourinary complaints on several 
occasions in service.  Specifically, in March 1950, he had 
occasional pre-voiding pain.  In October 1950, the veteran 
reported frequent, painful urination.  A July 1960 
sigmoidoscopy demonstrated a slightly enlarged prostate.  
Benign prostatic hypertrophy (BPH) was noted in November 
1971.  

The veteran's post-service clinical treatment records show 
similar complaints and treatment for BPH and prostatitis, for 
which he now seeks service connection.  Because of the 
similarity of symptoms, and because the veteran has credibly 
indicated that his symptoms have been constant from the time 
he retired from service until the present, an examination and 
opinion is required to see if medically the two may be 
related.  See 38 C.F.R. § 3.159(c)(4) (2006).  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  Schedule the veteran for a VA genitourinary 
examination to determine the nature and etiology 
of any prostate disorder diagnosed.  All testing 
deemed necessary should be conducted and results 
reported.  Based upon a review of the claims file, 
to include the tabbed service medical records and 
post-service medical records, the examiner is 
asked to render an opinion as to whether it is at 
least as likely as not (probability of fifty 
percent or more) that the veteran's symptoms in 
service (frequent, painful urination, enlarged 
prostate, and probable benign prostatic 
hypertrophy) were early manifestations of his 
current prostate disorder.  A rationale for the 
opinion is requested.

2.  Thereafter, readjudicate the issue on appeal.  
If the determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with the 
claims file since the last statement of the case.  
The veteran and his representative should be 
afforded the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


